Citation Nr: 0627046	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for claimed degenerative 
disc disease and osteoarthritis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, from November 1973 to November 1976, and from February 
1977 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In April 2006, following a preliminary claims file review, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion addressing the veteran's claim.  This opinion 
has since been obtained and added to the claims file.  

Subsequently, in June 2006, the Board notified the veteran 
that a VHA opinion had been obtained and that he had the 
right to submit additional evidence and argument within the 
next 60 days.  38 C.F.R. § 20.903 (2005).  He was also 
notified that he could waive his right to RO review of this 
evidence, under 38 C.F.R. § 20.1304(c) (2005).  

To date, however, the RO has not received a response from the 
veteran on this matter.  In the absence of a signed waiver 
from the veteran, this case will be returned to the RO for 
review under 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is requested to readjudicate the 
veteran's claim of service connection for 
degenerative disc disease and 
osteoarthritis of the lumbar spine, with 
full consideration of the VHA medical 
opinion obtained in 2006.  

If the determination remains adverse to 
the veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


